Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


DETAILED ACTION

Claim status
Claims 24-34 are pending
Claims 26-34 are withdrawn
Claims 24 and 25 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 3/08/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 24 and 25, drawn to a composition of AP1903.
Claims 26-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. 

Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Slawin et al (US2011/0287038, filed 4/14/2011, with priority to provisional application 61/325,127 filed 4/16/2010).

The applied reference has a common Assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

	In regard to claims 24 and 25, Slawin teaches a composition consisting of AP1903 at a concentration of 5 mg/mL in a 25% solution of polyethylene glycol-15-hydroxystearate (i.e., Solutol HS 15)  (p. 129, 1st para. of 61/325,127 priority document).
Accordingly, Slawin anticipates instant claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blau et al., (WO1999/34836, published 7/15/1999), in view of Lee et al. (WO2006/052098, published 5/18/2006)

Blau teaches compositions of a genus of dimerizing drugs that bind FKBP12 much like the natural product FK506. Specifically, Blau teaches compositions of AP1903 (p. 11, line 10, p. 36, 3rd para., p. 49-50, Examples 10 & 11, p. 52, Example 13, p. 54, 3rd para.), which Blau teaches would have been an obvious choice because of its high affinity and specificity for FKBP12-F36V (p. 36, 3rd para., p. 52, 4th para., p. 54, 3rd para.).

	Similar to Blau, Lee compositions comprising the drug tacrolimus (alias FK506) that binds FKBP12. Specifically, Lee teaches tacrolimus is formulated in the excipient polyethylene glycol-15-hydroxystearate (alias macrogol 15 hydroxystearate) (Abstract). In regard to the % polyethylene glycol-15-hydroxystearate, Lee teaches compositions of the drug with 20% (i.e., 200 mg/ml) and 30% (i.e., 300 mg/ml) polyethylene glycol-15-hydroxystearate (p. 5, Examples 2 & 3, respectively, but see also p. 7, Table 2).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to prepare compositions of AP1903 and an excipient as taught by Blau and choose about 25% polyethylene glycol-15-hydroxystearate as the excipient as taught by Lee with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Lee for several reasons. First, in regard to choosing polyethylene glycol-15-hydroxystearate as the excipient, this would have been obvious because Lee teaches this excipient allows for intravenous applications that have a high bioavailability [020], and can also be stored long-term in an injectable form for human use [028, 111].  Second, in regard to choosing 25% polyethylene glycol-15-hydroxystearate, this would have been obvious because Lee not only teaches the range of 20-30% as stated supra, but also teaches that 30% polyethylene glycol-15-hydroxystearate as prepared in Example 3 exhibited high stability over time for drug storage (Table 2).  Notably, in the case where the claimed amounts lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Blau et al., (WO1999/34836, published 7/15/1999), in view of Lee et al. (WO2006/052098, published 5/18/2006), in further view of Iuliucci et al., (J Clin Pharm, 2001, 41:870-879, see IDS filed 10/15/2019).

As discussed previously, Blau in view of Lee suggests a composition of AP1903 and about 25% polyethylene glycol-15-hydroxystearate.
However, although the working examples of Lee prepare the drug at a concentration of 5 mg/ml in the polyethylene glycol-15-hydroxystearate excipient, Blau and Lee are silent with respect to 5mg/ml AP1093 composition.
	With respect to claim 25, Iuliucci teaches a 5mg/ml AP1093 composition for injection into humans (Abstract, p. 872, 2nd para.).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition of AP1903 and about Study Design and Procedures). In regard to the reasonable expectation of success of doing so, as stated supra, Lee teaches that a similar FKBP12 binding drug tacrolimus (alias FK506) is soluble and stable at 5 mg/ml in either 20 or 30% polyethylene glycol-15-hydroxystearate, thereby providing a reasonable expectation of success in making and using a composition of 5mg/ml AP1903 in about 25% polyethylene glycol-15-hydroxystearate.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633